Citation Nr: 1138887	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-37 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1968.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Lincoln, Nebraska, VA Regional Office (RO).


FINDING OF FACT

The Veteran's service-connected disability resulting in a combined evaluation of 80 percent, precludes him from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial. 

Criteria & Analysis

The Veteran is seeking a TDIU.  Having considered the evidence, a finding in favor of the claim is supportable.  

VA law provides a total rating for compensation where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a).  

It is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

As reflected in a March 2002 rating decision, the Veteran's service-connected disabilities stem from an in-service motor vehicle accident and headaches have been assigned a 30 percent disability evaluation; scarring on the right cheek has been assigned a 30 percent evaluation; residuals of a fractured right ankle has been assigned a 20 percent evaluation; mandible fracture has been evaluated as 20 percent disabling; residual scars from fractures of the orbital rims have been assigned a 10 percent evaluation; chondromalacia of the right patella has been assigned a 10 percent evaluation; tinnitus has been assigned a 10 percent evaluation; sinusitis has been assigned a 10 percent evaluation; a tracheostomy scar has been assigned a 10 percent evaluation; and bilateral hearing loss has been assigned a 10 percent evaluation.  His combined rating is 80 percent.  Thus, the schedular criteria for consideration of a total rating under 38 C.F.R. § 4.16(a) have been met.  Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disability. 

Having reviewed the evidence in this case, the Board concludes that a finding in favor of entitlement to a TDIU is supportable.  In that regard, the April 2010 VA opinion states that "it is less likely than not that service connected disability would not cause the Veteran to be unable to work".  To the extent the examiner intended to offer a negative opinion, use of a double negative, intended or not, makes it a positive opinion, and taken together with the examiner's opinion to the effect that service-connected disability would prevent the Veteran from doing some aspects of his employment, with it being as likely as not that these aspects are what would enable the veteran to be gainfully employed, creating a relative state of equipoise in the evidence.  The Board notes that the question in a total rating case based upon individual unemployability due to service-connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Having considered the evidence, to include the Veteran's statements and the objective evidence, and having resolved all doubt in the Veteran's favor, the Board concludes a finding in favor of the claim is supportable.  Thus, a TDIU is warranted.  

The evidence is in favor of a TDIU.  Consequently, the benefits sought on appeal are granted.  


ORDER

A total rating based upon individual unemployability is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


